Case 2:20-cv-02936-TLP-cgc Document 13 Filed 03/29/21 Page 1 of 4                       PageID 51




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 WILL H. NELSON and HATTIE N.                     )
 NELSON,                                          )
                                                  )
        Appellants,                               )
                                                  )        No. 2:20-cv-02936-TLP-cgc
 v.                                               )
                                                  )
 CADLES OF WEST VIRGINIA, LLC,                    )
                                                  )
        Appellee.                                 )


                ORDER GRANTING APPELLEE’S MOTION TO DISMISS


       Appellants Will H. Nelson II and Hattie N. Nelson tried to appeal an order from the

United States Bankruptcy Court of the Western District of Tennessee (“Bankruptcy Court”).

(ECF No. 1.) Appellee Cadles of West Virginia, LLC now moves to dismiss the appeal under

Federal Rules of Bankruptcy Procedure 8001, 8002, and 8013. (ECF No. 4.) Appellants did not

respond to the motion, and the time to do so has passed. For the reasons below, the Court finds

Defendant’s position well-taken and GRANTS the motion to dismiss.

                                        BACKGROUND

       This is an appeal from the Bankruptcy Court’s Opinion and Order Granting Defendant’s

Motion to Dismiss Complaint and Adversary Proceeding. (ECF Nos. 1 & 1-3.) Appellant Will

H. Nelson II (“Nelson II”) petitioned for declaratory and injunctive relief in the Bankruptcy

Court. (ECF No. 1-3 at PageID 7.) He asked the Bankruptcy Court to determine the validity and

enforceability of claims that he had filed in two other bankruptcy cases. (Id.) But the

Bankruptcy Court dismissed the action. (Id.) It found that the first-to-file rule applied to one of
Case 2:20-cv-02936-TLP-cgc Document 13 Filed 03/29/21 Page 2 of 4                        PageID 52




his claims and that Appellant Nelson II lacked standing to bring the other claim. (Id. at PageID

12–13.)

       Appellants then appealed the Bankruptcy Court’s order, but “incorrectly submitted” the

Notice of Appeal to the district court. (See ECF No. 1-1 at 4.) As a result, the district court sent

the appeal to the Bankruptcy Court. The Bankruptcy Court then referred the appeal to this Court

and issued a deficiency notice because Appellants had not paid the $298 appellate filing fee.

(Id.; ECF No. 1-2 at PageID 5.)

       Appellee now moves to dismiss this appeal for two reasons: (1) the appeal is untimely

and (2) Appellants still have not paid the appellate filing fee.

                                            ANALYSIS

       Under Federal Rule of Bankruptcy Procedure 8002(a)(1), an appellant must notice an

appeal with the bankruptcy clerk within fourteen days of the order or judgment being appealed.

Compliance with this filing deadline is a jurisdictional requirement. Schwab Indus., Inc. v.

Huntington Nat’l Bank, 679 F. App’x 397, 398 (6th Cir. 2017). This means that, if Appellants

filed their notice of appeal after the fourteen-day deadline, this Court lacks jurisdiction over the

appeal. Id. at 399 (affirming dismissal of a bankruptcy appeal that the appellants filed two days

after the statutory deadline).

       Here the Bankruptcy Court entered its order being appealed on November 30, 2020.

(ECF No. 1-3 at PageID 6.) And Appellants first noticed their appeal on December 18, 2020. 1




1
  Appellants mistakenly filed their notice of appeal with the district court instead of the
Bankruptcy Court. (ECF No. 1 at PageID 1.) But their mistake does not change the fact that
they missed the filing deadline here. If “a notice of appeal is mistakenly filed in a district court
. . . the clerk of the court must state on the notice the date on which it was received and transmit
it to the bankruptcy clerk.” Fed. R. Bankr. P. 8002(a)(4). “The notice of appeal is then
considered filed in the bankruptcy court on the date so stated.”
                                                  2
Case 2:20-cv-02936-TLP-cgc Document 13 Filed 03/29/21 Page 3 of 4                         PageID 53




(ECF No. 1 at PageID 1.) This means that Appellants filed their bankruptcy appeal four days

after the statutory deadline. And none of the exceptions for an untimely appeal apply here either.

See Schwab Indus., Inc., 679 F. App’x at 399 (noting exceptions to the filing rule where

appellants seek an extension of time or substantially comply with the filing requirement); see

also Fed. R. Bankr. P. 8002(b) & (c). As a result, this Court lacks jurisdiction over this appeal.

       The Court further notes that dismissal is appropriate because Appellants have not paid the

appellate filing fee. Under 28 U.S.C. § 1930, a party must pay a filing fee to appeal an order

from a bankruptcy court. Yet Appellants have not paid the filing fee. Nor have they moved to

proceed in forma pauperis. What is more, Appellants have failed to respond to court orders.

Appellants failed to respond to Appellee’s motion to dismiss here. So this Court ordered

Appellants to show cause why the Court should not grant the motion. (ECF No. 7.) Appellants

never responded to that show cause order. And when the Court held a telephonic show cause

hearing, Appellant Nelson II failed to appear. 2 (ECF No. 12.)

       All in all, the Court finds that dismissal here is appropriate because this Court lacks

jurisdiction over this appeal. Appellants also did not file the appellate filing fee and failed to

respond to this Court’s show cause order or appear at the show cause hearing. And so the Court

GRANTS Appellee’s motion to dismiss.




2
  Appellant Hattie Nelson appeared at the show cause hearing. But she explained that she did not
file the appeal, and that the correct Appellant is Will H. Nelson II. (ECF No. 10.) As a result,
the Court scheduled a second show cause hearing and contacted Appellant Nelson II about the
hearing. Despite having notice of the new hearing date, he failed to appear. (ECF No. 12.)
                                                  3
Case 2:20-cv-02936-TLP-cgc Document 13 Filed 03/29/21 Page 4 of 4                      PageID 54




                                         CONCLUSION

       All in all, the Court lacks jurisdiction over this appeal because it is untimely. What is

more, Appellants have not paid the required filing fee and have failed to participate actively here.

The Court thus GRANTS Appellee’s motion to dismiss and DISMISSES this appeal WITH

PREJUDICE.

       SO ORDERED, this 29th day of March, 2021.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 4
